UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
JAY KOSACK,                                                      :
                             Plaintiff,                          :
                                                                 :
v.                                                               :   OPINION AND ORDER
                                                                 :
ENTERGY ENTERPRISES, INC.; ENTERGY                               :   14 CV 9605 (VB)
NUCLEAR OPERATIONS, INC.; ENTERGY                                :
SERVICES, INC.; and ENTERGY NUCLEAR                              :
NORTHEAST,                                                       :
                            Defendants.                          :
-----------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Jay Kosack brings this action against defendants Entergy Enterprises, Inc.,

Entergy Nuclear Operations, Inc., Entergy Services, Inc., and Entergy Nuclear Northeast,

alleging violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12111, et seq.,

the Energy Reorganization Act (“ERA”), 42 U.S.C. §§ 5851, et seq., the Family and Medical

Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq., the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201 et seq., and the New York State Human Rights Law (“NYSHRL”), N.Y. Exec.

Law § 296 in connection with his employment at the Indian Point Energy Center (“Indian

Point”), a nuclear power facility in Buchanan, New York. 1

        Now pending before the Court is defendants’ motion for summary judgment. (Doc. #74).

        For the following reasons, the motion is GRANTED IN PART and DENIED IN PART.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.




1
      In his third amended complaint, plaintiff alleged a violation of the New York State Labor
Law but withdrew that claim in his opposition to the instant motion. (See Doc. #86 at 1 n.1).


                                                         1
                                         BACKGROUND

       The parties have submitted briefs; affirmations, affidavits, and declarations with exhibits;

and statements of material fact pursuant to Local Civil Rule 56.1, which reflect the following

factual background.

       As an initial matter, plaintiff worked at Indian Point for thirteen years. His claims against

his employer can be grouped into four periods: (i) employment in the Security Department

(2003 to 2013); (ii) the Human Capital Management process (2014); (iii) employment as a

receipt inspector (2014 to 2016); and (iv) termination (2016).

I.     Security Department

       In May 2003, plaintiff began his employment at Indian Point with Entergy Nuclear

Operations, Inc. (“Entergy” or the “company”) as a nuclear security officer. His responsibilities

included vetting and processing individuals and vehicles; securing and assisting at accidents,

fires and similar events; detecting contraband, and performing other security-related tasks. The

company required nuclear security officers be qualified to operate a firearm. In February 2004,

plaintiff was promoted to lieutenant.

       A.      2005 Medical Issues and Accommodations

       In 2005, plaintiff began experiencing severe dizziness and took a disability leave for two

to three weeks. Plaintiff returned to work, but his condition did not improve, and he took a five-

or six-month medical leave designated partially as FMLA leave. On September 2, 2005, plaintiff

was evaluated by his neurologist Dr. Stephen Klass, who diagnosed plaintiff with vertigo

secondary to labyrinthine dysfunction.

       Prior to returning to work from his medical leave, Entergy requested that plaintiff see Dr.

Peter C. Gay for an additional medical examination. On September 30, 2005, Dr. Gay concluded




                                                 2
that due to the risk of loss of balance, plaintiff “should not engage in armed security activities or

work on unguarded elevated surfaces i.e. ladders, scaffolds.” (Doc. #75 (“Kozak Aff.”) Ex. J at

1). Entergy permitted plaintiff to return to work in the Security Department and perform

administrative, nonsupervisory tasks consistent with his limitations. Because of plaintiff’s

medical restrictions, he could not qualify with a firearm or supervise operational teams or

security officers.

        On August 20, 2007, plaintiff was promoted to the equivalent of a security operations

supervisor, although he continued not to supervise security officers because of his medical

condition. As one of five operations supervisors, plaintiff reported to the security shift

supervisor.

        B.      2009 Medical Evaluations and Accommodations

        On March 31, 2009, neurologist Dr. Klass examined plaintiff again, concluding that

because of plaintiff’s vertigo condition, plaintiff “should not be required to perform armed

security duties; should not be permitted to perform activities which require him to change body-

head position like going up and or down stairs; [and] should not be required to work at heights

and or near moving machinery.” (Kozak Aff. Ex. M at 1).

        By letter signed October 9, 2009, an Entergy human resources manager requested that Dr.

Klass provide his medical opinion as to whether plaintiff could safely perform his job, and if so,

provide additional information regarding the duration of plaintiff’s condition and possible

accommodations. Plaintiff met with Dr. Klass that day. Dr. Klass found that plaintiff suffered

from episodic bouts of vertigo that could cause dizziness at any time and provided the following

three work restrictions: “[1] not to work at heights; [2] not to work near moving machinery;




                                                  3
[3] to avoid activities-duties that require changing head-body positions[,] [s]uch as bending [and]

going up and down stairs frequently.” (Kozak Aff. Ex. O at 2).

       On January 7, 2010, Entergy’s Dr. Gay evaluated plaintiff again and stated by letter that

plaintiff’s vertigo was a long-term or permanent condition. He noted that while plaintiff could

moderate the severity of his dizziness by slowly changing positions, plaintiff should not perform

tasks that required fast-moving actions.

       Entergy provided accommodations to enable plaintiff to continue as a security operations

supervisor, including exempting plaintiff from the firearms requirement, providing transportation

for plaintiff around the plant as necessary, and allowing him to work remotely in the event of

flare-ups of his condition.

       C.      2012 Medical Issues and Accommodations

       In 2012, plaintiff was diagnosed with degenerative disc disease in his back. Entergy

allowed plaintiff to take FMLA leave from February 15 to April 3, 2012. With Entergy’s

consent, plaintiff extended his FMLA leave until May 8, 2012, and then used short-term

disability leave until June 19, 2012. On June 19, 2012, plaintiff’s doctor recommended a fifteen-

pound weight restriction for three months upon plaintiff’s return to work.

       Entergy also required plaintiff to see Dr. Gay, who confirmed the lifting restriction and

acknowledged that plaintiff should use a cane for walking and standing. Entergy agreed to those

accommodations and plaintiff returned to work.

II.    Human Capital Management

       At the beginning of 2013, Entergy employees were notified there would be a

companywide jobs assessment known as Human Capital Management (“HCM”). The

assessment affected all positions across the company, not just positions at Indian Point. In the




                                                 4
HCM process, the company sought to “plac[e] the right people with the right skills in the right

positions.” (Doc. #88 (“Bellantoni Decl.”) Ex. 4 at 4). However, qualified incumbents could

(and did) retain their positions.

        The assessment proceeded in three rounds for management, supervisors, and others,

respectively. As part of the HCM assessment, the Indian Point Security Department reduced the

number of operations supervisors from five to four and required all four be firearms-qualified.

Plaintiff, who could not qualify with a firearm, was not retained as an operations supervisor.

Entergy retained the other four operations supervisors and the shift supervisor Terrance

Thivierge, whose position required him to oversee the operations supervisors but did not require

him to carry a firearm.

        Plaintiff then applied for nine available positions within the company. Plaintiff

interviewed for positions as a quality specialist (later known as a receipt inspector), procurement

specialist, and warehouse supervisor, and he was offered an interview for a financial analyst

position. Before interviewing for the financial analyst position, plaintiff accepted the quality

specialist position in about January 2014 and canceled the remaining interview. Plaintiff

reported to John Schaefer and Chris Woodruff, the warehouse facility supervisor.

        Quality specialists were tasked with performing inspections, examining and testing

purchased material to ensure materials were received as ordered, reviewing and approving

inspections, and deciding whether materials were cleared for acceptance and use at Indian Point.

They also oversaw the receipt inspection office and provided technical support, and they

developed and maintained training procedures and qualified new inspectors. Quality specialists

also performed “warehousing functions as required.” (Kozak Aff. Ex. II at 1). Quality

specialists were required to have experience in “nuclear power design, construction,




                                                 5
maintenance, operations, and warehouse,” as well as knowledge of nuclear and other regulatory

quality requirements. (Id.).

III.   Quality Specialist/Receipt Inspector

       A.      2014 Accommodations

       On April 20, 2014, with supporting medical documentation, plaintiff requested the

following accommodations for the quality specialist position: a fifteen-pound lifting restriction;

restrictions on the use of ladders or narrow and raised platforms; access to a vehicle to avoid

having to walk long distances; and the ability to use a cane when needed. Entergy agreed to

provide those accommodations.

       B.      Reclassification As Receipt Inspector

       On June 10, 2015, Entergy notified plaintiff and all quality specialists that their position

was reclassified to receipt inspector and, as such, they were eligible for overtime pay. Quality

specialists were previously not eligible for overtime. Entergy made the change in overtime

eligibility retroactive to January 1, 2015, and plaintiff received overtime pay for hours worked

beyond forty hours per week in 2015.

       C.      September 2015 Scheduled Outage

       In September 2015, the company initiated a scheduled outage, or temporary facility

shutdown, and required twelve-hour shifts by plaintiff and the other receipt inspector Joseph

D’Annible in case of emergent inbound material and to address a growing backlog of materials

for inspection. Plaintiff worked twelve-hour shifts for the next thirteen of fourteen days. Mr.

D’Annible did the same except for the first four or five days when he was on a pre-scheduled

vacation.




                                                 6
       On September 22, 2015, plaintiff emailed Mr. Schaefer, his supervisor, said the twelve-

hour shift was negatively affecting his health, and requested the ability to leave his shift early.

Two days later, plaintiff emailed Schaefer again to say that he was returning to a day schedule

and could no longer work twelve-hour night shifts during the outage.

       D.      2016 Medical Issues

       On January 11, 2016, plaintiff emailed Chris Woodruff, the warehouse facility

supervisor, a note from his doctor, Dr. Thomas Robinson, stating plaintiff was experiencing an

“acute medical problem” and that he was unable to work until at least January 13, 2016. (Kozak

Aff. Exs. EEE & FFF). The next day, plaintiff emailed Mr. Woodruff again that plaintiff’s blood

pressure was “very high” and that he was experiencing other issues. (Kozak Aff. Ex. GGG). On

January 13, 2016, plaintiff submitted a second note from Dr. Robinson, which said plaintiff was

being treated for an “acute medical problem” and was unable to work until at least January 18,

2016. (Kozak Aff. Ex. HHH). The same day, plaintiff emailed Mr. Schaefer and said doctors

were working to “minimize the risk of stroke or heart attack” as quickly as possible. (Kozak Aff.

Ex. III). Plaintiff requested short-term disability and FMLA paperwork because he was

uncertain when he would be able to return to work.

       On January 18, 2016, plaintiff submitted a third note from Dr. Robinson indicating

plaintiff would return to work with his usual precautions and restrictions on January 25, 2016.

The same day, Dr. Robinson submitted an FMLA certification that requested: (i) plaintiff’s

excused absence from work from January 11 to January 24, 2016; (ii) a temporary reduction in

plaintiff’s hourly schedule to ten hours a day, five days a week, from January 25 to February 25,

2016; and (iii) plaintiff’s absence if his elevated blood pressure caused flare-ups, which could

result in vertigo and “unsafe working conditions.” (Kozak Aff. Ex. KKK). Dr. Robinson also




                                                  7
noted “a shorter workweek will not aggravate [plaintiff’s] chronic inner ear disorder as much.”

(Id.).

         Entergy considered it essential that all employees at nuclear sites be able to work twelve

hours a day in the event of planned outages or emergencies. For the quality specialist position

(reclassified to receipt inspector in 2014), the written job description states: “As a provider of

essential services, Entergy expects its employees to be available to work additional hours, to

work in alternate locations, and/or to perform additional duties in connection with storms,

outages, emergencies, or other situations as deemed necessary by the company.” (Kozak Aff.

Ex. II at 2). Furthermore, Entergy policy outlining personnel expectation related to an

emergency response states all employees at Entergy nuclear sites must be able to provide

“emergency response” and “outage support.” (Kozak Aff. Ex. XXX at 2).

         Before plaintiff’s return to work, Entergy asked plaintiff to undergo an independent

medical examination to ensure he could safely perform his job. On February 16, 2016, Dr.

Winston C. Kwa, a specialist in occupational and internal medicine, evaluated plaintiff and

assessed whether plaintiff could safely perform the functions of a receipt inspector, and if not,

whether there were available accommodations. Based on his medical examination, Dr. Kwa

initially concluded that plaintiff was fit to return to work with certain restrictions, provided he

was also cleared to return to work by his cardiologist due to his elevated blood pressure and heart

rate. A day later, however, when completing the company’s “Job Accommodation Medical

Information Request,” Dr. Kwa determined plaintiff could not work more than ten hours per day,

limiting plaintiff to eight hours a day with two hours of overtime. (Kozak Aff. Ex. RRR).




                                                  8
IV.    Termination

       On March 7, 2016, Entergy notified plaintiff he would be terminated. Upon reviewing

Dr. Kwa’s evaluation, the company determined plaintiff could not work twelve hours a day, and

therefore could not perform an essential function of his job, namely, its overtime requirements.

(Kozak Aff. Ex. TTT). Plaintiff asked to be considered for other positions at Indian Point.

       On March 22, 2016, the company asked Dr. Kwa to clarify whether the ten-hour

restriction also applied to other positions at Indian Point. Dr. Kwa found the ten-hour daily

restriction applied to plaintiff’s work in any position. Because Entergy expects all employees to

work shifts of at least twelve hours in planned outages or emergencies, the company refused to

consider plaintiff for employment in another role. A company representative so notified plaintiff

on March 23, 2016.

       On April 1, 2016, plaintiff received final notice through his counsel that Entergy was

terminating his employment. Since January 11, 2016, plaintiff had been on a combination of

FMLA and paid leave. The leave ended on April 11, 2016. Plaintiff later applied for short-term

and long-term disability benefits.

                                          DISCUSSION

I.     Legal Standard

       The Court must grant a motion for summary judgment if the pleadings, discovery

materials before the Court, and any affidavits show there is no genuine issue as to any material

fact and it is clear the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).




                                                 9
         A fact is material when it “might affect the outcome of the suit under the governing

law . . . . Factual disputes that are irrelevant or unnecessary” are not material and thus cannot

preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         A dispute about a material fact is genuine if there is sufficient evidence upon which a

reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. at 248. The Court “is not to resolve disputed issues of fact but to assess whether

there are any factual issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir.

2010) (citation omitted). It is the moving party’s burden to establish the absence of any genuine

issue of material fact. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010).

         If the non-moving party has failed to make a sufficient showing on an essential element

of his case on which he has the burden of proof, then summary judgment is appropriate. Celotex

Corp. v. Catrett, 477 U.S. at 323. If the non-moving party submits “merely colorable” evidence,

summary judgment may be granted. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249–50. The

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts, and may not rely on conclusory allegations or unsubstantiated speculation.”

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (internal citations and quotation

omitted). The mere existence of a scintilla of evidence in support of the non-moving party’s

position is likewise insufficient; there must be evidence on which the jury could reasonably find

for him. Dawson v. Cty. of Westchester, 373 F.3d 265, 272 (2d Cir. 2004).

         On summary judgment, the Court construes the facts, resolves all ambiguities, and draws

all permissible factual inferences in favor of the non-moving party. Dallas Aerospace, Inc.

v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). If there is any evidence from which a




                                                 10
reasonable inference could be drawn in favor of the non-moving party on the issue on which

summary judgment is sought, summary judgment is improper. See Sec. Ins. Co. of Hartford

v. Old Dominion Freight Line, Inc., 391 F.3d 77, 82–83 (2d Cir. 2004).

       In deciding a motion for summary judgment, the Court need only consider evidence that

would be admissible at trial. Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736,

746 (2d Cir. 1998).

II.    Discrimination under the ADA

       While plaintiff brings claims under several statutes, the gravamen of his suit is that

Entergy discriminated against him because of his disability in violation of the ADA. Therefore,

the Court will begin with an analysis of the ADA.

       The ADA makes it unlawful for an employer to “discriminate against a qualified

individual on the basis of disability in regard to,” among other things, the “discharge of

employees.” 42 U.S.C. § 12112(a). Disability discrimination claims are evaluated under the

familiar burden-shifting analysis established in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). See McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009).

The McDonnell Douglas analysis proceeds in three steps: “A plaintiff must establish a prima

facie case; the employer must offer through the introduction of admissible evidence a legitimate

non-discriminatory reason for the discharge; and the plaintiff must then produce evidence and

carry the burden of persuasion that the proffered reason is a pretext.” Sista v. CDC Ixis N. Am.,

Inc., 445 F.3d 161, 169 (2d Cir. 2006).

       First, “[t]o establish a prima facie case under the ADA, a plaintiff must show by a

preponderance of the evidence that: (1) his employer is subject to the ADA; (2) he was disabled

within the meaning of the ADA; (3) he was otherwise qualified to perform the essential functions




                                                11
of his job, with or without reasonable accommodation; and (4) he suffered adverse employment

action because of his disability.” Sista v. CDC Ixis N. Am., Inc., 445 F.3d at 169 (internal

quotation omitted). Plaintiff need only make a de minimis showing to establish a prima facie

case. Zimmermann v. Assocs. First Capital Corp., 251 F.3d 376, 381 (2d Cir. 2001). At the

second step of the McDonnell Douglas analysis, the employer bears the burden of putting forth a

legitimate, non-discriminatory reason for plaintiff’s termination. McBride v. BIC Consumer

Prods. Mfg. Co., 583 F.3d at 96. At the third step, a plaintiff must present “sufficient admissible

evidence from which a rational finder of fact could infer that more likely than not [plaintiff] was

the victim of intentional discrimination.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 447 (2d Cir.

1999). 2

III.       Security Department

           A.     Pre-2013 Claims Under the ERA, FMLA, and NYSHRL

           Defendants argue plaintiff’s claims under the ERA, FMLA, and NYSHRL that arose

before February 2013 are untimely.

           In his opposition, plaintiff withdrew claims under the FMLA related to his work in the

Security Department and failed to defend the timeliness of his claims under the ERA and

NYSHRL related to the Security Department. The Court deems these claims abandoned.

Jackson v. Fed. Exp., 766 F.3d 189, 198 (2d Cir. 2014) (finding “a court may, when appropriate,

infer from a [counseled] party’s partial opposition that relevant claims or defenses that are not

defended have been abandoned.”).




2
       The Second Circuit has noted it is uncertain whether ADA discrimination claims must
proceed on a but-for or a mixed-motive theory after the Supreme Court’s decision in Gross v.
FBL Financial Services, Inc., 557 U.S. 167 (2009). See Forrester v. Prison Health Servs., Inc.,
651 F. App’x 27, 28 (2d Cir. 2016) (summary order).


                                                  12
       Accordingly, plaintiff’s ERA, FMLA, and NYSHRL claims related to his work in the

Security Department are dismissed.

       B.      Disparate Treatment Under the ADA

       Plaintiff’s vague claim that he was paid less than his non-disabled peers in the Security

Department from 2005 to December 2013 in violation of the ADA appears to assert a disability-

based disparate treatment claim under the ADA.

       Defendants argue plaintiff fails, as a matter of law, to demonstrate he was similarly

situated to other employees in materially relevant respects.

       The Court agrees.

       A plaintiff can raise an inference of discrimination by demonstrating the disparate

treatment of similarly situated employees but “must show she was similarly situated in all

material respects to the individuals with whom she seeks to compare herself.” Mandell v. Cnty.

of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003) (internal citation and quotation omitted).

       Plaintiff has made no such showing and the record reflects few, if any, facts that

demonstrate other employees were similarly situated. Moreover, plaintiff concedes that from

2005 to 2013, he performed administrative, nonsupervisory tasks consistent with his medical

limitations and was not firearms-qualified, unlike other operations supervisors.

       Accordingly, defendants are entitled to summary judgment on plaintiff’s claim for

disparate treatment related to the Security Department.




                                                13
IV.     Human Capital Management

        A.      FMLA and ERA Claims

        In his opposition, plaintiff withdrew his FMLA claim related to HCM and failed to

oppose defendants’ argument against his ERA claim related to HCM. Accordingly, these claims

are deemed abandoned and are dismissed. See Jackson v. Fed. Exp., 766 F.3d at 198.

        B.      Discrimination under the ADA

        Defendants argue plaintiff fails, as a matter of law, to demonstrate he was not selected to

be shift supervisor because of his disability. 3

        The Court agrees.

        Before HCM, the shift supervisor position was held by Terrance Thivierge. Mr.

Thivierge remained shift supervisor after the HCM process. The shift supervisor position,

therefore, was not vacant. Keeping qualified incumbents in their existing positions was not

prohibited in the HCM, and in fact occurred within the Security Department and other

departments. Even though the position would have accommodated plaintiff’s disability, an

employer does not have an obligation to displace a more senior incumbent to accommodate

another employee’s disability. See Romano v. Chautauqua Opportunities, Inc., 559 F. App’x

103, 104 (2d Cir. 2014) (summary order).

        Accordingly, defendants are entitled to summary judgment on plaintiff’s disability

discrimination claim with respect to the HCM process.




3
       In his opposition, plaintiff concedes he was no longer qualified to be an operations
supervisor.


                                                   14
V.     Receipt Inspector

       Plaintiff brings three claims related to his employment as a receipt inspector: (i) failure

to engage in an interactive process in violation of the ADA, (ii) unpaid overtime in violation of

the FLSA, and (iii) retaliation in violation of the ERA.

       A.      Interactive Process

       Plaintiff claims Entergy did not engage in the “interactive process” envisioned by the

ADA during and after the HCM. Plaintiff has not cited any authority for the existence of a

standalone claim for failure to engage in an interactive process, and the Court is aware of none.

Moreover, to the extent plaintiff alleges a failure to accommodate claim under the ADA or

NYSHRL, this claim fails as a matter of law.

       “An employer may . . . violate the ADA by failing to provide a reasonable

accommodation. A plaintiff states a prima facie failure to accommodate claim by demonstrating

that (1) plaintiff is a person with a disability under the meaning of the ADA; (2) an employer

covered by the statute had notice of his disability; (3) with reasonable accommodation, plaintiff

could perform the essential functions of the job at issue; and (4) the employer has refused to

make such accommodations.” See McMillan v. City of New York, 711 F.3d 120, 125–26 (2d

Cir. 2013); Berger v. N.Y.C. Police Dep't, 304 F. Supp. 3d 360, 369 (S.D.N.Y. 2018) (applying

same standard to NYSHRL claims for failure to accommodate).

       It is undisputed that after plaintiff, who had worked for Entergy since 2003, applied for

nine positions within the company, the company offered plaintiff four interviews. Ultimately,

the company offered plaintiff the quality specialist position, which plaintiff accepted. Moreover,

Entergy provided the accommodations plaintiff requested when he began as a quality specialist.




                                                15
Thus, plaintiff fails as a matter of law to demonstrate that Entergy failed to accommodate his

disability in the HCM process.

       Accordingly, defendants are entitled to summary judgment on plaintiff’s failure to

accommodate claim during and after the HCM process.

       B.      Unpaid Overtime

       Defendants argue plaintiff’s claim under the FLSA for unpaid overtime from February to

December 2014 fails because plaintiff’s work as a quality specialist falls within the FLSA’s

administrative exemption.

       The Court agrees.

       The FLSA requires employers to compensate employees for overtime work at a rate of

one-and-a-half times their regular salary for any hours worked over forty hours in a given week.

29 U.S.C. § 207(a). Overtime provisions do not apply, however, to employees working in an

administrative capacity. Id. § 213(a)(1). The “administrative exemption” exempts from FLSA’s

overtime requirements employees (1) who “are compensated on a salary or fee basis at a rate no

less than $455 per week; (2) [w]hose primary duty is the performance of office or non-manual

work directly related to the management or general business operations of the employer or the

employer’s customers; and (3) [w]hose primary duty includes the exercise of discretion and

independent judgment with respect to matters of significance.” Indergit v. Rite Aid Corp., 293

F.R.D. 632, 637–38 (S.D.N.Y. 2013) (quoting 29 C.F.R. § 541.200(a)(1)–(3)).

       The parties do not dispute plaintiff’s salary was at least $455 per week. The job

description for the quality specialist position describes non-manual inspections, examinations,

and technical support, including testing purchased material to ensure it was received as ordered,

reviewing inspections, and maintaining training procedures. While quality specialists performed




                                                16
“warehouse functions,” they only performed them “as required.” (Kozak Aff. Ex. II at 1).

Furthermore, plaintiff’s accommodations restricted his performance of manual activities, such as

lifting, using ladders, and walking long distances, and allowed him to use a cane as needed. The

position also called for independent judgment in performing inspections and examining

purchased materials honed after eight to twelve years of experience in nuclear power design,

construction, maintenance, or operations.

        Plaintiff raises no genuine dispute of material fact. Plaintiff argues that after a 2009

audit, Entergy planned to alter the duties of the quality specialist position to ensure the position

qualified as exempt from FLSA’s overtime requirements, but did not. The company’s intentions

and actions in 2009 are simply not relevant to the fact-specific analysis of plaintiff’s duties and

responsibilities in 2014. See Kadden v. VisuaLex, LLC, 910 F. Supp. 2d 523, 535 (S.D.N.Y.

2012). Plaintiff also argues that because Entergy reclassified the position as non-exempt in June

2015 when it was re-named receipt inspector, and because plaintiff’s duties did not change after

the position was reclassified, his previous work was also non-exempt. Despite mentions in the

record about physical acts plaintiff performed as a receipt inspector, plaintiff provides no citation

to record evidence showing that plaintiff’s job as a quality specialist or receipt inspector was

primarily manual, and a close reading of plaintiff’s affirmation and deposition excerpts offer no

indication whether that fact is supported in the record. Moreover, the accommodations Entergy

provided plaintiff as a quality specialist (i.e., lifting restriction, ladder and platform restriction,

vehicle access, and use of a cane when needed) tend to support a finding plaintiff’s job was

primarily non-manual.

        In the absence of evidence to the contrary, defendants are entitled to summary judgment

on plaintiff’s FLSA claim for unpaid overtime.




                                                   17
       C.      Retaliation

       Defendants argue plaintiff’s claim for retaliation under the ERA when he worked as a

receipt inspector is untimely.

       The Court agrees.

       Employees who believe they have suffered retaliation in violation of the ERA may file a

complaint alleging retaliation within 180 days after the alleged violation. 42 U.S.C.

§ 5851(b)(1). The limitations period begins when the alleged “retaliatory act” is communicated

to the employee. See 29 C.F.R. § 24.103.

       The alleged retaliatory act was plaintiff’s termination, which occurred on April 1, 2016.

Entergy first informed plaintiff on March 7, 2016, and again on March 23, 2016. Relying on the

final notice (April 1, 2016), under the 180-day rule, plaintiff would have had to file a complaint

with the Occupational Safety and Health Administration by September 28, 2016. Plaintiff did

not file his complaint until October 4, 2016.

       Accordingly, plaintiff’s retaliation claim under the ERA is time-barred and dismissed.

VI.    Termination

       Plaintiff brings three claims against defendants in connection with his termination:

(i) employment discrimination and failure to accommodate under the ADA and NYSHRL,

(ii) retaliation in violation of the ADA and NYSHRL, and (iii) interference with the FMLA.

       A.      Employment Discrimination and Failure to Accommodate

       Defendants argue plaintiff cannot make out a prima facie case for employment

discrimination or failure to accommodate, because he cannot work overtime, an essential

function of his job as a receipt inspector, with or without reasonable accommodations.




                                                18
       On the current record, the Court will not hold that working overtime is an essential

function of the receipt inspector position. The Court, therefore, does not reach the question of

whether plaintiff could perform that function with or without a reasonable accommodation.

       To determine the essential functions of a job, “a court must conduct a fact-specific

inquiry into both the employer’s description of a job and how the job is actually performed in

practice.” McMillan v. City of New York, 711 F.3d 120, 126 (2d Cir. 2013) (internal quotation

omitted). Evidence of an essential function includes, but is not limited to, (i) “the employer’s

judgment as to which functions are essential,” (ii) a written job description, (iii) “the amount of

time spent on the job performing the function,” and (iv) “the work experience of past incumbents

in the job.” 29 C.F.R. § 1630.2(n)(3)(i–vii). Courts also consider the number of employees who

perform that function, the specialization of the function, the consequences of not requiring the

employee to perform the function, and current work experience of incumbents in similar jobs.

Stone v. City of Mount Vernon, 118 F.3d 92, 97 (2d Cir. 1997). While courts give considerable

deference to an employer’s determination as to what functions are essential, no factor is

dispositive. McMillan v. City of New York, 711 F.3d at 126.

       Second Circuit cases emphasize the importance of the plaintiff’s own experiences. For

instance, in Stone v. City of Mount Vernon, the court held that fighting fires was not an essential

function of a light-duty firefighter’s position despite the fire commissioner’s requirement that all

firefighters be able to respond to a fire in case of an emergency. 118 F.3d 92, 99–101 (2d Cir.

1997). The court’s holding turned on the fact that no light-duty firefighter had ever been called

on to fight a fire. Id. at 101 (emphasis added). Similarly, in McMillan v. City of New York, the

Second Circuit held timely arrival was not an essential function of the plaintiff’s municipal job,

because for many years the City had explicitly or implicitly approved plaintiff’s late arrivals and




                                                 19
had a policy permitting flexible hours. 711 F.3d 120, 123 (2d Cir. 2013). The court explained

that district courts must determine “how the job is actually performed in practice.” Id. at 126.

       The following facts are undisputed. The company considered it essential that all

employees at its nuclear power facilities be able to work overtime, because of possible

emergencies and scheduled outrages. The written job description for the quality specialist

position (reclassified to receipt inspector) notes that overtime is expected. Company policy

requires all employees to provide emergency and scheduled outage support.

       The record does not, however, reflect when and how frequently receipt inspectors, like

plaintiff, actually worked overtime for outages. (Defendants concede emergencies do not occur

often.) It is undisputed that (i) planned outages occur about once per year and can last up to four

weeks, and (ii) during planned outages all employees are required to be available to work shifts

of at least twelve hours. But it is unclear whether these planned outages have generally required

overtime by receipt inspectors. The record reflects plaintiff worked twelve-hour shifts for

thirteen days during an outage in September 2015, but it remains unclear whether this was a

regular occurrence or an anomaly.

       Drawing all reasonable inferences in plaintiff’s favor, the Court finds there are genuine

issues of material fact as to whether working overtime was an essential function of plaintiff’s job

as a receipt inspector. Accordingly, summary judgment is denied as to plaintiff’s claims for

disability discrimination and failure to accommodate in violation of the ADA and the NYSHRL.

       B.      Retaliation

       Plaintiff argues defendants retaliated against him by requiring him to undergo a medical

evaluation without justification. Defendants do not contest plaintiff established a prima facie




                                                20
case for retaliation but argue, as a matter of law, that they had a legitimate, non-discriminatory

reason to require plaintiff to undergo a medical examination by Dr. Kwa in early 2016.

       The Court agrees with defendants.

       As noted above, the ADA makes it unlawful for a covered employer to “discriminate

against a qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). The ADA also

makes it unlawful for an employer “to discriminate against any of his employees . . . because he

has opposed any practice made an unlawful employment practice by this subchapter, or because

he has made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e–3(a); Weissman v. Dawn Joy

Fashions, Inc., 214 F.3d 224, 234 (2d Cir. 2000) (applying ADA analysis to plaintiff’s retaliation

claim under both ADA and NYSHRL). Discussed above, the familiar three-step McDonnell

Douglas burden-shifting framework applies. Tse v. New York Univ., 2013 WL 5288848, at *16

(S.D.N.Y. Sept. 19, 2013).

       Assuming, as defendants have, that plaintiff established a prima facie case, defendants

had a legitimate, non-discriminatory reason to require plaintiff’s medical evaluation in light of

the information received from plaintiff and his doctor. At plaintiff’s December 21, 2015,

deposition, he testified he “has pain every day, it’s just a matter of what pain.” (Kozak Aff. Ex.

G-1 (“Kosack Dep.”) at 97). When asked if an injury could occur at any time, plaintiff

responded, “Absolutely. I have never hidden that from anybody.” (Id.).

       Three weeks later, plaintiff notified his supervisors he could not work because he was

experiencing serious medical problems related to high blood pressure and a possible stroke, in

several emails plaintiff sent from January 11 to January 18, 2016. On January 18, 2016,

plaintiff’s doctor also submitted a note and an FMLA certification that (i) requested, among




                                                 21
other things, a temporary reduction in plaintiff’s hourly schedule to ten hours a day for five days

a week for the next month, and (ii) noted “a shorter workweek will not aggravate” plaintiff’s

vertigo as much. (Kozak Aff. Ex. KKK). Plaintiff’s long history of medical issues, recent

statements about constant pain and the ever-present risk of injury, emergent absence from work

shortly thereafter, and his own doctor’s recommendation for a temporary—and possibly

permanent—reduction in work all support defendants’ legitimate, non-discriminatory reason for

requiring a medical evaluation.

       Plaintiff argues that reason was pretextual, because defendants ordered the exam in early

2016 shortly after plaintiff was deposed in late 2015. But Entergy asked plaintiff—and plaintiff

consented—to undergo similar medical evaluations in 2005, 2010, and 2012. Plaintiff also

argues pretext is apparent because the resulting ten-hour cap was arbitrary: plaintiff had

previously worked twelve-hour shifts and a ten-hour cap had no medical support. To the extent

plaintiff worked twelve-hour shifts in September 2015, plaintiff’s capabilities then were not

determinative of his capabilities in early 2016. The ten-hour cap was recommended by medical

professionals. Indeed, plaintiff’s own doctor recommended the same hours reduction on a

temporary basis and noted the company should consider a permanent reduction in his work

week. Plaintiff submits no contrary medical testimony that says this restriction is unfounded.

       Plaintiff’s arguments lack evidentiary support and would not lead a reasonable factfinder

to infer, by a preponderance of the evidence, that defendants’ reasons were pretextual.

       Accordingly, defendants are entitled to summary judgment on plaintiff’s claims for

retaliation under the ADA and NYSHRL.




                                                22
       C.      FMLA Interference

       Finally, plaintiff claims Entergy interfered with the FMLA when it did not provide him

with intermittent FMLA leave, which would have allowed him to comply with the ten-hour cap

by using FMLA leave when required to work overtime. Defendants argue plaintiff’s FMLA

interference claim fails, because plaintiff did not give sufficient notice that he sought intermittent

FMLA leave, and ultimately, was not denied FMLA leave.

       The Court agrees with defendants.

       Interfering with, restraining or denying an employee’s rights under the FMLA is

unlawful. 29 U.S.C. § 2615(a)(1). To establish a prima facie claim of FMLA interference, a

plaintiff must show by a preponderance of the evidence that: “1) that [he] is an eligible

employee under the FMLA; 2) that the defendant is an employer as defined by the FMLA; 3)

that [he] was entitled to take leave under the FMLA; 4) that [he] gave notice to the defendant of

[his] intention to take leave; and 5) that [he] was denied benefits to which [he] was entitled under

the FMLA.” Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 424 (2d Cir. 2016). The question

is essentially “whether the employer in some manner impeded the employee’s exercise of his or

her right.” Potenza v. City of New York, 365 F.3d 165, 168 (2d Cir. 2004) (per curiam). “The

alleged interference must ultimately result in a denial of a benefit under the FMLA.” DeAngelo

v. Yellowbook Inc., 105 F. Supp. 3d 166, 182 (D. Conn. 2015).

       Plaintiff fails to identify any evidence showing that Entergy impeded the exercise of his

FMLA rights or denied him FMLA benefits. Indeed, it is undisputed that from January 11 until

his termination in April 2016, Entergy provided plaintiff with some combination of FMLA and

paid administrative leave.




                                                 23
       Plaintiff argues defendants should have allowed him to apply for intermittent FMLA

leave. Plaintiff offers no evidence, however, that he gave defendants sufficient notice that he

sought intermittent FMLA leave, and the law does not require an employer to be “clairvoyant.”

Slaughter v. Am. Bldg. Maint. Co. of New York, 64 F. Supp. 2d 319, 326 (S.D.N.Y. 1999).

While the record reflects correspondence in March 2016 between the parties’ legal counsel about

plaintiff’s seeking “reasonable accommodations” for another position at Indian Point, the letters

do not refer to plaintiff’s FMLA leave or to any dissatisfaction with the administrative paid leave

he had received.

       To the extent plaintiff argues defendants were required to provide separate and additional

notice of the right to take intermittent FMLA leave, such inadequate notice would still not

constitute interference. Failure to provide employees with adequate notice of FMLA procedures

may constitute FMLA interference “if the lack of notice caused the employee to forfeit FMLA

leave.” Geromanos v. Columbia Univ., 322 F. Supp. 2d 420, 430 (S.D.N.Y. 2004). As noted,

plaintiff received a combination of FMLA and paid administrative leave for thirteen weeks

before his termination.

       Accordingly, defendants are entitled to summary judgment on plaintiff’s FMLA

interference claim.

                                         CONCLUSION

       Plaintiff either withdrew or did not oppose defendants’ motion for summary judgment as

to his ERA, FMLA, and NYSHRL claims related to his work in the Security Department, and his

FMLA and ERA claims related to the HCM process. Plaintiff’s ERA claim related to the receipt

inspector position is time-barred. Accordingly, these claims are DISMISSED.

       Defendants’ motion for summary judgment is GRANTED as to plaintiff’s (i) ADA

disparate treatment claim related to his work in the Security Department; (ii) ADA


                                                24
discrimination claim related to the HCM process; (iii) ADA and NYSHRL failure to

accommodate claims related to the receipt inspector position; (iv) FLSA claim for unpaid

overtime; (v) ADA and NYSHRL retaliation claims related to his termination; and (vi) FMLA

interference claim. Accordingly, these claims are DISMISSED.

       Defendants’ motion for summary judgment is DENIED as to plaintiff’s ADA and

NYSHRL claims for disability discrimination and failure to accommodate in connection with his

termination.

       All counsel are directed to appear at a case management conference on March 4, 2019, at

11:30 a.m., at which time the Court will set a trial date and a schedule for pretrial submissions.

       By February 25, 2019, the parties shall submit a joint pretrial order in accordance with

the Court’s Individual Practices.

       The Clerk is instructed to terminate the motion. (Doc. #74).

Dated: January 25, 2019
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 25
